                                                     U.S. Department of Justice

                                                     United States Marshals Service

                                                     Western District of Tennessee

                                                     Memphis, TN 38103

                                            UNITED STATES GOVERNMENT
                                                 MEMORANDUM



DATE: December 19, 2018

TO: United States District Court Clerk
Western District of Tennessee

ATTN:         Case Manager for US District Judge

                      Fowlkes

FROM:         Catherine Johnson
              Criminal Program Specialist
              United States Marshals Service

SUBJECT:      Notification of Prisoner(s) Designation(s)

The below defendant(s) has been designated. Please submit an Order to Surrender Date to
my attention.

DEFENDANT                    CASE NO.                      DATE TO V/S:
Coleman, Kevin               18-20098                       01/10/2019

                                                   Institution Name:
                                                   FCI Pensacola
                                                   110 Raby Ave.
                                                   Pensacola, FL 32509
